      Case 2:18-cv-00870-KRS-GBW Document 30 Filed 07/18/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

GAVIN CLARKSON,

               Plaintiff,
                                                                  No. 2:18-cv-00870-KRS-GBW

v.

BOARD OF REGENTS OF THE
NEW MEXICO STATE UNIVERSITY;
DAN HOWARD; JAMES HOFFMAN;
ENRICO PONTELLI; and NANCY
ORETSKIN,

       Defendants.

                                  ORDER TO SHOW CAUSE

       THIS MATTER comes before the Court sua sponte. On March 14, 2019, the Court

granted in part the University’s motion to dismiss. (Doc. 26). Finding Clarkson’s proposed

amended complaint deficient as part of adjudicating that motion, the Court allowed Clarkson

leave to amend and directed him to file a new complaint that complied with the Federal Rules.

(Id.). On March 29, 2019, Clarkson filed an amended pleading, naming individual defendants in

addition to the University. (Doc. 27). To date, only University has answered the amended

complaint. And after reviewing the record, the Court is unable to determine that Clarkson has

served any of the individual defendants. In fact, it appears Clarkson has taken no action on this

case for over ninety days.

       Federal Rule of Civil Procedure 4(m) requires the Court upon motion or notice to the

plaintiff to dismiss a complaint without prejudice against a defendant when that “defendant is not

served within 90 days after the complaint is filed.” Alternatively, the Court may order the

plaintiff serve the defendant within a specified time. Id. In any event, the plaintiff may obtain



                                                                                          Page 1 of 2
      Case 2:18-cv-00870-KRS-GBW Document 30 Filed 07/18/19 Page 2 of 2



an extension if he shows “good cause” for his failure to serve within the 90 days period. Id. In

encouraging efficient litigation, Federal Rule of Civil Procedure 41(b) allows the Court to sua

sponte dismiss an action for failure to prosecute. See Rogers v. Andrus Transp. Servs., 502 F.3d

1147, 1151 (10th Cir. 2007).

       In this case, Clarkson should have served his amended complaint on the individual

defendants on or before June 28, 2019. The record discloses no evidence related to service on

this point. Similarly, there is no evidence of any action on Clarkson’s part during the past three

months. Nonetheless, before taking any action, the Court will first allow the Clarkson to explain

why the Court should not dismiss the matter.

       IT IS, THEREFORE, ORDERED that Clarkson show cause in writing on or before

July 25, 2019 why this matter should not be dismissed against the individual defendants for

failure to serve them as required by Rule 4(m) or the case dismissed for failure to prosecute.



                                               ____________________________________
                                               KEVIN R. SWEAZEA
                                               UNITED STATES MAGISTRATE JUDGE
                                               Presiding by Consent




                                                                                          Page 2 of 2
